Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Starsha Sewell appeals the district court’s order dismissing this action raising various claims related to a default student loan. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sewell v. American Edu. Servs. /PHEAA, No. 8:15-cv-03076-DKC, 2016 WL 3460095 (D. Md. June 24, 2016). We dispense with oral argument because the facts and legal contentions are adequately *185presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED